Case 1:19-cv-02667-RM-NYW Document 93 Filed 01/22/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02667-RM-NYW

  MARIE WATSON,

         Plaintiff,

  v.

  DELL TECHNOLOGIES INC., a/k/a DELL EMC, f/k/a
  DELL, INC and EMC CORPORATION,
  DELL EMC,
  METROPOLITAN LIFE INSURANCE COMPANY, and
  ADP, LLC,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the Stipulation Concerning The Proper Dell

  Defendants (“Stipulation”) (ECF No. 92). The Stipulation was filed because the Court raised the

  issue of proper Dell defendants. The parties to the Stipulation advise: (1) the proper defendant is

  EMC Corp.; and (2) defendants Dell Technologies, Inc. and Dell EMC should be dismissed with

  prejudice. Based on the Court’s review of the record, it finds such action, without more, to be

  problematic.

         Specifically, the caption of Plaintiff’s complaint identifies defendants as follows:

         DELL TECHNOLOGIES INC., also known as DELL EMC, formerly known as DELL,
         INC. and EMC CORPORATION, a Delaware corporation;
         DELL EMC, a Delaware corporation,
         METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation; and
         AUTOMATIC DATA PROCESSING, INC. also knowns as ADP, a Delaware
         Corporation,

  (ECF No. 1.) Thus, Dell Technologies, Inc. and Dell EMC are identified as defendants, with

  EMC Corporation as the former name of Dell Technologies, Inc. In fact, attorneys for Dell
Case 1:19-cv-02667-RM-NYW Document 93 Filed 01/22/21 USDC Colorado Page 2 of 2




  signed a waiver of service on behalf of Dell Technologies, Inc. and Dell EMC. (ECF No. 32.)

  Thus, it appears that dismissal of these two defendants may leave no Dell defendant in this

  action.

            Nonetheless, the parties jointly seek to have the correct Dell defendant named in this

  action and the improper ones dismissed. Thus, the Court will construe the Stipulation as also a

  request for amendment to reflect that EMC Corp. is the proper Dell defendant. See Fed. R. Civ.

  P. 15; Dietz v. Bouldin, 136 S. Ct. 1885, 1888-89, 195 L. Ed. 2d 161 (2016) (noting a district

  court’s “inherent power” to “manage its docket and courtroom with a view toward the efficient

  and expedient resolution of cases”). As no formal entry of appearance has been entered in this

  case for defendant EMC Corp.,1 counsel shall do so. Accordingly, it is ORDERED

            (1) That the Stipulation (ECF No. 92), construed as a motion, is GRANTED;

            (2) That the complaint is hereby deemed amended to reflect that EMC Corp. is a

               defendant in this action and the Clerk shall note this in the court record;

            (3) That defendants Dell Technologies, Inc. and Dell EMC are hereby dismissed with

               prejudice, with each party to pay its or her own attorneys’ fees and costs;

            (4) That the caption in all future filings shall include “EMC Corp.”; and

            (5) That counsel for EMC Corp. shall file a formal entry of appearance in this matter by

               Tuesday, January 26, 2021.

            DATED this 22nd day of January, 2021.

                                                              BY THE COURT:



                                                              ____________________________________
                                                              RAYMOND P. MOORE
                                                              United States District Judge

  1
   The Court recognizes counsel entered his appearance for EMC Corp. before it was specifically added. See ECF No.
  44, p. 25; No. 92, p. 2.
                                                         2
